Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 28, 30, 34-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Claim 1 recites “a first threaded connector … configured to connect to the slider tool”.  The Office interprets “the slider tool” is merely a working environment of the recited rod since the recited rod can be attached to any kind component with thread connector. The amendment merely recites the intended use of the rod.
In Reference to Claims 2, 4-10, 28, 30, 34-36 and 38
Claims 2, 4-10, 28, 30, 34-36 and 38 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,342,363 to Reed.
In Reference to Claim 1
Reed discloses a polished rod for selectively suspending a rod string component or a slider tool (The Office considers that the rod string or the slider tool are working environment of the recited polished rod, the working environment does not make any structural contribution to the recited polished rod, the string component of the slide tool are intended use of the recited rod ) in a production tubing of a progressing cavity pump, said polished rod comprising: an elongate body (Fig. 3, 136) defining a first end (Fig. 3, 136a) and a second end (Fig. 3, 136c); a first threaded connector (Fig. 3, annotated by the examiner) extending from said first end configured to connect to the slider tool, said first threaded connector being positioned coaxially inward of said elongate body (As showed in Fig. 3), and having a diameter less than a diameter of said elongate body (Fig. 3, annotated by the examiner); a first threaded male portion (As showed in Fig. both thread ends are male) positioned on said elongate body at said first end, said first  threaded male portion being configured to connect to the rod string component; and a shoulder (Fig. 3, annotated by the examiner) on said first end between said diameter of said elongate body and said diameter of said first threaded connector.

    PNG
    media_image1.png
    544
    426
    media_image1.png
    Greyscale

In Reference to Claim 2
Reed discloses a second threaded male portion (Fig. 3, 136c) positioned on said elongate body at said second end, said second threaded male portion (Fig. 3 shows the thread end is male thread) being configured to connect to a second rod string component (The Office considers that the second rod string component is the working environment of the recited structure).
In Reference to Claim 8
Reed discloses at least one of said rod string component and said second rod string component is a rod coupler (Fig. 3, 152).
In Reference to Claim 4
Reed discloses said first threaded connector recedes into said first end (As showed in Fig. 3, the thread portion has less diameter than the cylindrical portion)
In Reference to Claim 5

In Reference to Claim 34
Reed discloses a second threaded connector (Fig. 3, 136c) extending from at said second end, said second threaded connector being positioned coaxially inward of said elongate body, and having a diameter less than a diameter of said elongate body, and, a second shoulder (Fig. 3, annotated by the examiner) on said second end between said diameter of said elongate body and said diameter of said second threaded connector.
In Reference to Claim 35
Reed discloses a second threaded male portion (Fig. 3, as showed) positioned on said elongate body at said second end (Fig. 3, 136a), said second  threaded male portion (Fig. 3, as showed) being configured to connect to a second rod string component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of US Patent Publication 2016/0024856 to Drenth.
In Reference to Claims 6, 7, 9, and 10
Reed discloses the piston rod for a drilling assembly.
Reed does not teach the size, such as diameter and length, of the piston rod.
Drenth teaches the rod of drill string is made according to various standards (Paragraph 7 of Drenth).
.
Claims 28, 30, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Reed.
In Reference to Claim 28
Reed discloses providing a conventional rod (Fig. 3, 136) having an elongate body with a first initial end (Fig. 3, 136a); and machining said first initial end of said conventional polished rod to form said first threaded connector (Fig. 3, 136a) to extend from said first end, so as to be positioned coaxially inward of said elongate body, and have a diameter less than a diameter of said elongate body (As showed in Fig. 3).
said machining step forms said first threaded connector (Fig. 3, 136a) to recede into said first end.
said conventional polished rod includes a second initial end (Fig. 3, 136c), and wherein the method further comprises  machining said second initial end of said conventional polished rod to form a second threaded connector (Fig. 3, 136c) to extend from said second end so as to be positioned coaxially inward of said elongate body, and have having a diameter less than a diameter of said elongate body (As showed in Fig. 3)
said machining step forms said second threaded connector (Fig. 3, 136c) to recede into said second end (As showed in Fig. 3)
Reed does not teach the polished rod.    However, according to MPEP 2113 I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the .
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
Starting on Page 1-Page 3, the Applicant argue that 35 USC 112 Claim rejection.  The Applicant argues that “string component” is a required structural component for the rod connector.  The Office respectively disagrees.  According to the specification, the string component has no structure contribution to the recited rod.  The string component is merely connected to the recited road via thread connection.  The rod can be connected to any components with thread without any structure modification.  The Applicant argues the intended used of the rod instead of the structure of recited rod.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/18/2021